Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-14 are all the claims for this application.
2.	 Claims 1-14 are all the claims under examination.
3.	This Office Action contains new grounds for objection.
4.	This Office Action is final.

Withdrawal of Rejections
Double Patenting
5.	The provisional rejection of Claims 1-10 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 11-15 of copending Application No. 17/581,624 (yet to publish) as evidenced by U.S. Patent No. 9493563 (cited in the IDS of 2/14/2020) is withdrawn.
The terminal disclaimer filed on 10/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/581,624 and U.S. Patent No. 9493563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s comment: the instant application has one named assignee ICHNOS Sciences; the Application No. 17/581,624 has one named assignee ICHNOS Sciences; and U.S. Patent No. 9493563 has one named assignee Glenmark. All three applications name at least one of the same inventors and are in the same family. ICHNOS Sciences is a “spinoff” of Glenmark. See //ichnossciences.com/ichnos-sciences-launches-as-new-independent-leading-edge-biotech-dedicated-to-outpacing-disease/.

New Grounds for Objection
Claim Objections
6.	Claims 1-11 and 13-14 are objected to because of the following informalities:  
a) Claims 1-11 and 13-14 are drawn to the second polypeptide having reduced binding to Protein A. Claim 6 is drawn to the second polypeptide having abrogated binding to Protein A. The specification defines “abrogates” at [0141] The terms "eliminate", "abrogate", "elimination" or "abrogation" of binding to Protein A refers to an overall decrease of 100% in the binding of a modified immunoglobulin or fragment thereof to Protein A i.e. a complete loss of the binding of a modified immunoglobulin or fragment thereof to Protein A, detected by standard art known methods such as those described herein, as compared to a parental i.e. unmodified immunoglobulin or wild-type IgG or an IgG having the wild-type human IgG Fc region. The POSA would understand the distinction between reduced and abrogated binding and that not necessarily the same residues and substitutions would yield the same results. Here in claim 1 for the reduced binding one or more of the residues 57, 65, 81 or 82a are substituted. In Claim 6 which depends from Claim 1, any modification can be made to the second polypeptide to abrogate binding. In Claim 7, which depends from Claims 1 and 6, the same amino acid residues as recited in Claim 1 can be substituted but which results yield abrogation versus reduction in binding. Claims 13-14 depend from any one of the preceding claims including 1, 6 and 7, and are joined under the objection. Clarification as between those residue substitutions that result in reduced binding versus abrogated binding is requested.
b) Claim 2 contains an apparent typographical error in reciting “A hetero-dimeric immunoglobulin” instead of “The hetero-dimeric immunoglobulin.”
c) Claim 2 is ambiguous for reciting that the elements (i)-(xii) bind to any cancer antigen. The record does not establish that these VH/VL CDR1-3 bind any cancer antigen but to respective specific antigens. The sequence listings in the table of the specification in [0346] identify the antigen to which each of the recited sequences for each of the elements (i)-(xii) binds.
d) Claims 13-14 are unclear for reciting that the common light chain or the light chain is optional. In depending from any one of the preceding claims, the POSA would know that at least a light chain variable domain was present in the claimed constructs of Claim 13.
Appropriate correction is required.

Conclusion
7.	Claim 12 is allowed.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643